{¶ 43} I concur with the opinion of the majority in the casesub judice. I write separately only to acknowledge that I was on the panel in Bailey v. Republic Engineered Steels, Inc.,91 Ohio St. 3d 38, 2001-Ohio-236 when it was considered by the Fifth District Court of Appeals.
 {¶ 44} After a reconsideration of the constitutional issue, which was only dicta in Bailey, I have changed my position of the constitutionality of R.C. 4123.01(C)(1).
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Tuscarawas County, Ohio, is affirmed.
Costs assessed to Appellant.
 *Page 1